ORDER

PER CURIAM.
Claimants appeal an award of the Labor and Industrial Relations Commission denying their claim for death benefits as partial dependents of their deceased son, who was killed in the course of his employment.1 We affirm.
Claimants’ sole contention on appeal is that the Commission applied an incorrect legal standard in determining whether they were partial dependents of the decedent within the meaning of § 287.240 RSMo Cum.Supp.1993. We have reviewed the record, the Commission’s award and the briefs of the parties and find that the Commission’s award is consistent with the applicable legal standard and is supported by competent and substantial evidence. An extended opinion would have no precedential value. The parties have been furnished with a memorandum opinion for their information only setting forth the rea*755sons for this order affirming the award pursuant to Rule 84.16(b).

. Employer/insurer was directed to pay $5,000 in funeral expenses, an award which is not challenged on appeal.